MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Goldspan Resources, Inc., of our report dated October 28, 2008 on our audit of the financial statements of Goldspan Resources, Inc. as of July 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the year ended July 31, 2008, from inception on March 2, 2007 through July 31, 2007 and inception on March 2, 2007 through July 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada October 30, 2008 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax
